J. H. Gillis, J.
(concurring). I concur. Although I authored the opinion in People v Cohens, 111 Mich App 788; 314 NW2d 756 (1981), the discussion contained therein regarding the effect of Proposal B on life sentences was indeed dicta. Upon reconsideration of the issue in light of the analysis contained in People v Waterman, 137 Mich App 429; 358 NW2d 602 (1984), I confess that I have changed my mind. I now agree that Proposal B did not repeal the "lifer law”, and thus parole consideration under MCL 791.234; MSA 28.2304 is not precluded for a prisoner sentenced to life for a crime enumerated in Proposal B. In doing so, I recall the words of Lord Westbury, who "rebuffed a barrister’s reliance upon an earlier opinion of his Lordship [by replying] T can only say that I am amazed that a man of my intelligence should have been guilty of giving such an opinion.’” McGrath v Kristensen, 340 US 162, 178; 71 S Ct 224; 95 L Ed 173 (1950).